DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this office action.

Response to Amendment
This office action is in response to applicant’s communication filed on November 3rd, 2021. The applicant’s remark and amendments to the claims were consider with the results that follow.
In response to the last Office Action, no claims have been canceled or added. Claims 1 and 12 are amended. As a result, claims 1-20 are pending in this application.

Response to Arguments
Applicant’s argument, see pg. 11 filed on November 3rd, 2021, with respect to the rejection of claims 1 and 12 under 35 U.S.C 103, where the applicant asserts that Bagga does not teach or suggest “Firm No. 0057.0353C1selecting a second subset of the media assets matching the search query and not included in the first subset, wherein the second subset of the media assets are not the same media assets as the media assets selected in  the first subset of the media assets; 
Examiner respectfully disagrees. After further consideration, the prior art still teaches the current amended limitations. The claimed invention discuss the novelty of the invention on Fig. 2 of the applicant’s drawing. The drawing comprises of a search query in which matches the user input. The first device provides the first set of results and that after a threshold (limit) in which the first device can display would involve the rest of the search result to be displayed into a mobile device as shown in Fig. 2 below. 

    PNG
    media_image1.png
    529
    645
    media_image1.png
    Greyscale

Applicant amended the claims to recite, “selecting a second subset of the media assets matching the search query and not included in the first subset, wherein the second subset of the media assets are not the same media assets as the media assets selected in the first subset of the media assets”;  The claim here recites selecting a second subset of the media asset not matched and that is not included in the first subset of the results in which are different. 

Accordingly, Bagga teaches “Firm No. 0057.0353C1selecting a second subset of the media assets matching the search query and not included in the first subset, wherein the second subset of the media assets are not the same media assets as the media assets selected in media assets” as recited on [0045]. Bagga teaches on [0045], “Media content matching the attributes identified by the predetermined search queries may be further filtered based on media consumption history at a user device to populate media asset lists with media assets determined to be of interest to the viewers of the device on which the personalized media interface is displayed. Media assets may be assigned a score based on the users' media browsing and/or consumption history (i.e., same genre, tone, actor, rating etc.).  For example, user consumption of media assets may be monitored to determine the type of media content that the user has a preference for at a given device. [0087]; The search results may be selected and sorted according to a variety of factors in addition to the degree of match with the user input search query. Search results for new episodes, first run media assets, and other media content that the user has never before viewed may be displayed above search results in search result area 706 for reruns and media content previously viewed by the user. [0109]; If the total number of media asset lists does not exceed the threshold, then the method may proceed to step 818 to select which lists from the currently existing lists are to be displayed at a user device.  
    PNG
    media_image2.png
    490
    673
    media_image2.png
    Greyscale

{As shown in Fig. 7A the user is able to select two subset of the media assets from the matching query. The selection of the second subset of the media assets matching the search query is not included in the first subset as the second subset of media assets is a different listing as the one selected in the first subset of the listing}).

As such, Bagga teaches selecting a second subset of the media assets matching the search query and not included in the first subset, wherein the second subset of the media assets are not the same media assets as the media assets selected in Media content matching the attributes identified by the predetermined search queries may be further filtered based on media consumption history at a user device to populate media asset lists with media assets determined to be of interest to the viewers of the device on which the personalized media interface is displayed. Media assets may be assigned a score based on the users' media browsing and/or consumption history (i.e., same genre, tone, actor, rating etc.).  For example, user consumption of media assets may be monitored to determine the type of media content that the user has a preference for at a given device. [0087]; The search results may be selected and sorted according to a variety of factors in addition to the degree of match with the user input search query. Search results for new episodes, first run media assets, and other media content that the user has never before viewed may be displayed above search results in search result area 706 for reruns and media content  [0109]; If the total number of media asset lists does not exceed the threshold, then the method may proceed to step 818 to select which lists from the currently existing lists are to be displayed at a user device.  
    PNG
    media_image2.png
    490
    673
    media_image2.png
    Greyscale

{Examiner interprets the media assets based on the program listing where there are two categories in which are distinct in which allows the user to select the other subset in which the media asset matches the search query});

Applicant’s argument, see pg. 11 filed on November 3rd, 2021, with respect to the rejection of claims 1 and 12 under 35 U.S.C 103, where the applicant asserts that Bagga does not teach or suggest “Firm No. 0057.0353C1generating for display, on a second user device, the second subset of the media assets, wherein the media assets displayed on the second user device are not the same media assets as the media assets displayed on the first user device“. The examiner agreed that the applied reference, Bagga, does not teach or suggest the above limitations, therefore, the argument have been fully considered and are persuasive. However, upon further consideration, U.S Patent Application Publication 2011/0313775 issued to Laligand et al. (hereinafter as “Laligand”) 
Laligand teaches “Firm No. 0057.0353C1generating for display, on a second user device, the second subset of the media assets, wherein the media assets displayed on the second user device are not the same media assets as the media assets displayed on the first user device“ (See Laligand: [0087]-[0088]; At box 436, the display and status of the first computer is updated. Thus, for example, it may be determined that the user does not want to have a search box or voice search functionality continue to be displayed to them after they've receive search results. Rather, the display of the first computer and its status may be changed to a different mode that has been determined to be suited for interaction with whatever information has been provided to the second computer. Such re-directed delivery of the results may provide a variety of benefits, such as allowing a user to direct information to a device that is best able to handle, display, or manipulate the results. Also, the user may be able to split duties among multiple devices, so that the user can enter queries on one device and then review results on another device. [0099]; The television then processes the results (box 492) in various manners. In one example, where the data returned from the search engine includes search results, the television may pass information about the results to the mobile device (box 493), and the device may display a portion of that information as a list of the search results (box 494). The television may also display the search results, in the same form as on the mobile device or in a different form (box 495), which may be a “richer” form that is more attuned to a larger display, such as by providing larger images, additional text, or 

As such, Laligand teaches “Firm No. 0057.0353C1generating for display, on a second user device, the second subset of the media assets, wherein the media assets displayed on the second user device are not the same media assets as the media assets displayed on the first user device“ (See Laligand: [0099]; The television then processes the results (box 492) in various manners. In one example, where the data returned from the search engine includes search results, the television may pass information about the results to the mobile device (box 493), and the device may display a portion of that information as a list of the search results (box 494). The television may also display the search results, in the same form as on the mobile device or in a different form (box 495), which may be a “richer” form that is more attuned to a larger display, such as by providing larger images, additional text, or animations (e.g., similar to the video clips that are often looped on the main screens for DVDs)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Application Publication 2011/0270818 issued to Chowdhury et al. (hereinafter as "Chowdhury") in view of U.S Patent Application Publication 2016/0142783 issued to Bagga et al. (hereinafter as “Bagga”) in further view of U.S Patent Application Publication 2011/0313775 issued to Laligand et al. (hereinafter as “Laligand”).

	Regarding claim 1, Chowdhury teaches a method for determining one or more user devices suitable for displaying media assets matching a search query, comprising: receiving, at a first user device, a search query from a user (Chowdhury: [0035]-[0036]; The client system 105 includes one or more communications programs that may be used by the user to submit search queries for the particular Internet resources to the search interface 110. The search interface 110 receives queries specified by the user from the client system 105. The search interface 110 may modify the queries and may submit the queries to particular ones of the search engines 115 a-115 n in order to retrieve search results for the received queries that represent search results desired by the user {See Chowdhury: [0116]; The search tool user interface 1300 also includes category identifiers 1320 a-1320 c that identify query categories with which the entered query is associated});

 	searching for media assets matching the search query (Chowdhury: [0053]; Both of the query lists 315 a and 315 b include a query that includes the word “eagle.” As a result, when a query that includes the word “eagle” is received, for example, from Such an identification may be made because “eagles” matches the query “eagle” from the query list 310 a and the query “Philadelphia Eagles” from the query list 310 b); 

determining whether a number of the media assets matching the search query exceeds a threshold (Chowdhury: [0104]; a particular number of words or phrases with the highest weighting factors are identified as the keywords. In another implementation, words or phrases with weighting factors that exceed a threshold weighting factor are identified as the keywords. [0153]-[0154]; In implementations where high scores represent high quality search results, the two adjacent search results that are chosen may be the search results with the two highest assigned scores. In implementations where low scores represent high quality search results, the two adjacent search results that are chosen may be the search results with the two lowest assigned scores. The search results may be ordered to facilitate selection of the two adjacent search results. In one implementation, the score differential may be too large when the score differential exceeds a threshold differential. The threshold differential may be an absolute score differential or a relative score differential, such as a percentage of a maximum, minimum, or average score of the search results, as a percentage of a difference between the maximum and the minimum scores, a percentage of a difference between the scores identified for the two adjacent search results, or as a percentage of a standard deviation of the scores of the search results {See Chowdhury: [0089]; The keywords represent words or phrases found in a high percentage of search results for queries associated with the selected category. [0116]; The search tool user interface 1300 also includes category identifiers 1320 a-1320 c that identify query categories with which the entered query is associated});

	Chowdhury does not explicitly teach based on determining that the number of the media assets matching the search query exceeds the threshold: selecting a first subset of the media assets matching the search query and not exceeding the threshold; selecting a second subset of the media assets matching the search query and not included in the first subset, wherein the second subset of the media assets are not the same media assets as the media assets selected in 

	However, Bagga teaches based on determining that the number of the media assets matching the search query exceeds the threshold: selecting a first subset of the media assets matching the search query and not exceeding the threshold (Bagga: [0107]; Another criterion for media asset list similarity may be if at least two media asset lists contain more than a threshold number of media assets with similar media tags shared in common between the two of them. For example, the computing device may compare each list with all other lists to find the media asset lists whose listed programs have the same media tags. [0109]-[0110]; If the total number of media asset lists does not exceed the threshold, then the method may proceed to step 818 to select which lists from the currently existing lists are to be displayed at a user if the total number of currently existing media asset lists is determined to exceed the threshold number of lists to be maintained, the computing device may determine whether there exist any additional criteria for checking media asset lists similarity that have not been used for the removal of similar media asset lists); 

selecting a second subset of the media assets matching the search query and not included in the first subset, wherein the second subset of the media assets are not the same media assets as the media assets selected in Media content matching the attributes identified by the predetermined search queries may be further filtered based on media consumption history at a user device to populate media asset lists with media assets determined to be of interest to the viewers of the device on which the personalized media interface is displayed. Media assets may be assigned a score based on the users' media browsing and/or consumption history (i.e., same genre, tone, actor, rating etc.).  For example, user consumption of media assets may be monitored to determine the type of media content that the user has a preference for at a given device. [0087]; The search results may be selected and sorted according to a variety of factors in addition to the degree of match with the user input search query. Search results for new episodes, first run media assets, and other media content that the user has never before viewed may be displayed above search results in search result area 706 for reruns and media content previously viewed by the user. [0109]; If the total number of media asset lists does not exceed the threshold, then the method may select which lists from the currently existing lists are to be displayed at a user device.  
    PNG
    media_image2.png
    490
    673
    media_image2.png
    Greyscale

{Examiner interprets the media assets based on the program listing where there are two categories in which are distinct in which allows the user to select the other subset in which the media asset matches the search query});

generating for display, on the first user device, the first subset of the media assets (Bagga: [0054]; Different personalized menus may be displayed for the same user account at different devices and for different times of day. For example, a set top box associated with a living room television may display menus recommended for children during the day and for parents during the night based on previous media asset consumption patterns for the living room television. Different personalized menus for the same user account may also be displayed on different devices. [0093]; Media consumption histories of users may be used to calculate how popular a media asset and a type of media asset is with a particular of user, a subset of users, and all users, as media consumption scores. Such media consumption scores may be associated with a user profile and with their respective media assets. [0095]; Such a request is typically initiated by the system or the application servers once enough new content becomes to generate new personalized menus reflecting new and different combinations of new and preexisting media assets);

	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Chowdhury (teaches receiving a search query from a user and searching for media assets matching the search query and determining whether a number of the media assets matching the search query exceeds a threshold) with the teachings of Bagga (teaches determining that the number of the media assets matching the search query exceeds the threshold by selecting a first subset of the media assets matching the search query and not exceeding the threshold and selecting a second subset of the media assets matching the search query and not included in the first subset to generating for display on the device respectfully). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in selecting media assets according to the user’s interest based on the user’s consumption score associated for each media asset in such provides customized menus to be precise and tailored to the user themselves (See Bagga: [0057]). In addition, the references (Chowdhury and Bagga) teach features that are directed to analogous art and they are directed to the same field of endeavor as Chowdhury and Bagga are directed to matching search queries and determining a threshold on the results to locate relevant results.

Although, Bagga teaches generating for display, on the first user device, the first subset of the media assets (See Bagga [0093]; Media consumption histories of users may be used to calculate how popular a media asset and a type of media asset is with a particular of user, a subset of users, and all users, as media consumption scores. Such media consumption scores may be associated with a user profile and with their respective media assets. [0095]; Such a request is typically initiated by the system or the application servers once enough new content becomes available to generate new personalized menus reflecting new and different combinations of new and preexisting media assets). The modification of Chowdhury and Bagga does not explicitly teach generating for display, on a second user device, the second subset of the media assets, wherein the media assets displayed on the second user device are not the same media assets as the media assets displayed on the first user device.

	However, Laligand teaches generate for display, on the second user device, the second subset of the media assets, wherein the media assets displayed on the second user device are not the same media assets as the media assets displayed on the first user device (Laligand: [0087]-[0088]; At box 436, the display and status of the first computer is updated. Thus, for example, it may be determined that the user does not want to have a search box or voice search functionality continue to be displayed to them after they've receive search results. Rather, the display of the first computer and its status may be changed to a different mode that has been determined to be suited for interaction with whatever information has been provided to the second computer. Such re-directed delivery of the results may provide a variety of benefits, such as allowing a user to direct information to a device that is best able to handle, display, or manipulate the results. Also, the user may be able to split duties among multiple devices, so that the user can enter queries on one device and then review results on another device. [0099]; The television then processes the results (box 492) in various manners. In one example, where the data returned from the search engine includes search results, the television may pass information about the results to the mobile device (box 493), and the device may display a portion of that information as a list of the search results (box 494). The television may also display the search results, in the same form as on the mobile device or in a different form (box 495), which may be a “richer” form that is more attuned to a larger display, such as by providing larger images, additional text, or animations (e.g., similar to the video clips that are often looped on the main screens for DVDs) {{Examiner interprets that passing some of the results to the smartphone is based on the suitability of the device of its limit that it best to use that direct information be handle on a different device for viewing}).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Chowdhury (teaches receiving a search query from a user and searching for media assets matching the search query and determining whether a number of the media assets matching the search query exceeds a threshold) with the teachings of Bagga (teaches determining that the number of the media assets matching the search query exceeds the threshold by selecting a first subset of the media assets matching the search query and not exceeding the threshold and selecting a second subset of the media assets matching the search query and not included in the first subset to generating for display on the device respectfully) to further include the teachings of Laligand (teaches generating for display, on a second user , Bagga, and Laligand) teach features that are directed to analogous art and they are directed to the same field of endeavor as Chowdhury, Bagga, and Laligand are directed to matching search queries and determining a threshold on the results to retrieve relevant results.

Claims 2-6, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Application Publication 2011/0270818 issued to Chowdhury et al. (hereinafter as "Chowdhury") in view of U.S Patent Application Publication 2016/0142783 issued to Bagga et al. (hereinafter as “Bagga”) in further view of U.S Patent 6,577,350 issued to Proehl et al. (hereinafter as “Proehl”).

	Regarding claim 2, Chowdhury teaches a method for determining one or more user devices suitable for displaying media assets matching a search query, comprising: receiving, at a first user device, a search query from a user (Chowdhury: [0035]-[0036]; The client system 105 includes one or more communications programs that may be used by the user to submit search queries for the particular Internet resources to the search interface 110. The search interface 110 receives queries specified by the user from the client system 105. The search interface  in order to retrieve search results for the received queries that represent search results desired by the user {See Chowdhury: [0116]; The search tool user interface 1300 also includes category identifiers 1320 a-1320 c that identify query categories with which the entered query is associated}); 

transmitting the search query to a database (Chowdhury: [0038]; The search engines 115 a-115 n identify Internet resources that match a query that has been received from the search interface 110. The search engines 115 a-115 n may identify the matching Internet resources using one or more databases that include indexes of Internet resources. The indexes may include keywords or descriptions of Internet resources that are matched against the received query); 2Application No. 16/462,819Docket No.: 003597-1582-301 

Reply dated August 3, 2021 Reply to Office Action dated November 3, 2021 	receiving, from the database, search result information regarding media assets matching the search query (Chowdhury: [0038]; The search engines 115 a-115 n identify Internet resources that match a query that has been received from the search interface 110. The search engines 115 a-115 n may identify the matching Internet resources using one or more databases that include indexes of Internet resources. The indexes may include keywords or descriptions of Internet resources that are matched against the received query), wherein

the search result information includes entries for the media assets matching the search query (Chowdhury: [0038]; The search engines 115 a-115 n identify Internet resources that match a query that has been received from the search interface 110. The search engines 115 a-115 n may identify the matching Internet resources using one or more databases that include indexes of Internet resources. The indexes may include keywords or descriptions of Internet resources that are matched against the received query. [0080]-[0081]; More particularly, the musicians category was selected with the category identifier 710 a, so the query was reformatted into “The Eagles,” which is the canonical form of the query for the musicians category. In addition, the query may be supplemented with one or more keywords associated with the musicians category in the ontology 125. Such reformatting and supplementing may be indicated in the text field 605. [0081]; Therefore, the search results 805 a-805 e all relate to musicians named “The Eagles.”); 

determining a number of the media assets matching the search query based on the entries included in the search result information (Chowdhury: [0080]-[0081]; More particularly, the musicians category was selected with the category identifier 710 a, so the query was reformatted into “The Eagles,” which is the canonical form of the query for the musicians category. In addition, the query may be supplemented with one or more keywords associated with the musicians category in the ontology 125. Such reformatting and supplementing may be indicated in the text field 605. [0081]; Therefore, the search results 805 a-805 e all relate to musicians named “The Eagles.”{See Chowdhury: [0089]; The keywords represent words or phrases found in a high percentage of search results for queries associated with the selected category. [0116]; The search tool user interface 1300 also includes category identifiers 1320 a-1320 c that identify query categories with which the entered query is associated}); 

Chowdhury does not explicitly teach based on determining that the number of the media assets matching the search query exceeds the threshold: selecting a first subset of the media assets matching the search query and not exceeding the threshold;  selecting a second subset of the media assets matching the search query and not included in the first subset; generating for display, on the first user device, the first subset of the media assets; identifying a network associated with the user and including the first user device; selecting a second user device in the network associated with the user; generating for display, on the second user device, the second subset of the media assets.  

However, Bagga teaches determining whether the number of the media assets matching the search query exceeds the threshold (Bagga: [0107]; Another criterion for media asset list similarity may be if at least two media asset lists contain more than a threshold number of media assets with similar media tags shared in common between the two of them. For example, the computing device may compare each list with all other lists to find the media asset lists whose listed programs have the same media tags. [0109]-[0110]; If the total number of media asset lists does not exceed the threshold, then the method may proceed to step 818 to select which lists from the currently existing lists are to be displayed at a user device. In step 817, if the total number of currently existing media asset lists is determined to exceed the threshold number of lists to be maintained, the computing device may determine whether there exist any additional criteria for checking media asset lists similarity that have not been used for the removal of similar media asset lists); 

based on determining that the number of the media assets matching the search query exceeds the threshold (Bagga: [0109]; If the total number of media asset lists does not exceed the threshold, then the method may proceed to step 818 to select which lists from the currently existing lists are to be displayed at a user device): 

selecting a first subset of the media assets matching the search query and not exceeding the threshold (Bagga: [0109]; If the total number of media asset lists does not exceed the threshold, then the method may proceed to step 818 to select which lists from the currently existing lists are to be displayed at a user device); 

selecting a second subset of the media assets matching the search query and not included in the first subset (Bagga: [0109]; If the total number of media asset lists does not exceed the threshold, then the method may proceed to step 818 to select which lists from the currently existing lists are to be displayed at a user device. [0111]; In step 818, the media asset lists may be selected for display at a user device from the media asset lists left remaining after one or more passes of media asset list similarity removal. For example, the remaining media assets lists may be further analyzed to determine whether the user would be interested in watching the identified media assets and the level of interest the user would have in watching each of the  The computing device may select only a select number of the identified remaining media assets that have been determined to exceed a threshold amount of potential user interest for display at the user media interface of the user's device); 

generating for display, on the first user device, the first subset of the media assets (Bagga: [0054]; Different personalized menus may be displayed for the same user account at different devices and for different times of day. For example, a set top box associated with a living room television may display menus recommended for children during the day and for parents during the night based on previous media asset consumption patterns for the living room television. Different personalized menus for the same user account may also be displayed on different devices. [0093]; Media consumption histories of users may be used to calculate how popular a media asset and a type of media asset is with a particular of user, a subset of users, and all users, as media consumption scores. Such media consumption scores may be associated with a user profile and with their respective media assets. [0095]; Such a request is typically initiated by the system or the application servers once enough new content becomes available to generate new personalized menus reflecting new and different combinations of new and preexisting media assets); 

identifying a network associated with the user and including the first user device (Bagga: [0042]; Upon monitoring the media preferences and media consumption history of users(s) at a media device, menus or media asset lists having The menu categories that are identified by predicting user search queries may be device specific. [0054]; Different personalized menus for the same user account may also be displayed on different devices. For example, the set top box for the living room television logged in with the father's account may display family based programming menus whereas a personal tablet device logged in with the same father's account may display menus personalized for the father geared towards more adult themed content {See also [0023], “Each user profile may separately track user consumption history and maintain a separate set of media preferences for each display device, even for the same user account. For example, the system may maintain separate user consumption history and preferences for a parent's tablet device than his bedroom television, and accordingly recommend different media content to each of these devices”);

 	selecting a second user device in the network associated with the user(Bagga: [0042]; Upon monitoring the media preferences and media consumption history of users(s) at a media device, menus or media asset lists having menu categories that correspond to search queries that the user(s) are most likely to input into the media interface of that given device may be identified for display at the media device. The menu categories that are identified by predicting user search queries may be device specific. [0054]; Different personalized menus for the same user account may also be displayed on different devices. For example, the set top box for the living room television logged in with the father's account may display family based programming menus whereas a personal tablet device logged in with the same father's account may display menus personalized for the father geared towards more adult themed content {See also [0023], “Each user profile may separately track user consumption history and maintain a separate set of media preferences for each display device, even for the same user account. For example, the system may maintain separate user consumption history and preferences for a parent's tablet device than his bedroom television, and accordingly recommend different media content to each of these devices”}); 

generating for display, on the second user device, the second subset of the media assets (Bagga: [0054]; Different personalized menus for the same user account may also be displayed on different devices. For example, the set top box for the living room television logged in with the father's account may display family based programming menus whereas a personal tablet device logged in with the same father's account may display menus personalized for the father geared towards more adult themed content {See also [0023], “Each user profile may separately track user consumption history and maintain a separate set of media preferences for each display device, even for the same user account. For example, the system may maintain separate user consumption history and preferences for a parent's tablet device than his bedroom television, and accordingly recommend different media content to each of these devices”}).  

 (teaches receiving a search query from a user and searching for media assets matching the search query and determining whether a number of the media assets matching the search query exceeds a threshold) with the teachings of Bagga (teaches determining that the number of the media assets matching the search query exceeds the threshold by selecting a first subset of the media assets matching the search query and not exceeding the threshold and selecting a second subset of the media assets matching the search query and not included in the first subset to generating for display on the device respectfully). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in selecting media assets according to the user’s interest based on the user’s consumption score associated for each media asset in such provides customized menus to be precise and tailored to the user themselves (See Bagga: [0057]). In addition, the references (Chowdhury and Bagga) teach features that are directed to analogous art and they are directed to the same field of endeavor as Chowdhury and Bagga are directed to matching search queries and determining a threshold on the results to locate relevant results.

The modification of Chowdhury and Bagga teaches claimed invention substantially as claimed, however the modification of Chowdhury and Bagga does not explicitly teach retrieving, from memory, a minimum font size suitable for display on the first user device; determining, based on the minimum font size, a threshold relating to a suitable number of media assets for display on the first user device;

	However, Proehl teaches retrieving, from memory, a minimum font size suitable for display on the first user device (Proehl: Col 4, lines 32-44; The CPU 29 maintains a list of pointers, stored in static random access memory (SRAM) 36, to the channel information and program information stored in the SRAM 51. Thus, when a user wishes to display a form of the EPG on the screen or selects to switch between a broadcast or an EPG, the CPU 29, accessing pointers stored in the SRAM 36, communicates to the transport IC 34 to retrieve the data from the data buffer (SRAM) 51 identified by the pointers. The CPU then formulates the format and other digital data which forms the guide or list on the screen and forwards the data representative of the guide/list to the transport IC 34 which forwards the data to the DRAM 25 a of the MPEG video decoder 25 for subsequent output to the screen. Col 6, lines 48-56; FIG. 8 are exemplary screen displays illustrating one embodiment of the process of the present invention. Display 805 illustrates a full screen display of a broadcast. Display 810 illustrates the initiation of the zoom in which an oversized version of the EPG is displayed, focusing in on the program title area of the EPG corresponding to the broadcast, with the broadcast displayed with the program title area. Display 815 illustrates the reduction in size of the EPG and corresponding reduction in size of the broadcast

    PNG
    media_image3.png
    663
    905
    media_image3.png
    Greyscale

); 

determining, based on the minimum font size, a threshold relating to a suitable number of media assets for display on the first user device (Proehl: Col 6, lines 48-56; FIG. 8 are exemplary screen displays illustrating one embodiment of the process of the present invention. Display 805 illustrates a full screen display of a broadcast. Display 810 illustrates the initiation of the zoom in which an oversized version of the EPG is displayed, focusing in on the program title area of the EPG corresponding to the broadcast, with the broadcast displayed with the program title area. Display 815 illustrates the reduction in size of the EPG and corresponding reduction in size of the broadcast

    PNG
    media_image3.png
    663
    905
    media_image3.png
    Greyscale

{Examiner interprets the minimum font size based on a threshold according to the display focusing on the title area of the program guide which allows the focus on the minimum and maximum size of the EPG of the television listing (media assets)}); 

 (teaches receiving a search query from a user and searching for media assets matching the search query and determining whether a number of the media assets matching the search query exceeds a threshold) with the teachings of Bagga (teaches determining that the number of the media assets matching the search query exceeds the threshold by selecting a first subset of the media assets matching the search query and not exceeding the threshold and selecting a second subset of the media assets matching the search query and not included in the first subset to generating for display on the device respectfully) with the further teachings of Proehl (teaches retrieving, from memory, a minimum font size suitable for display on the first user device; determining, based on the minimum font size, a threshold relating to a suitable number of media assets for display on the first user device). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in viewing the listing by accommodating to the different size of information to be represented to the user so that the representation would be gradual and visible to the user (See Proehl: Col 7, lines 25-32). In addition, the references (Chowdhury, Bagga, Proehl) teach features that are directed to analogous art and they are directed to the same field of endeavor as Chowdhury, Bagga, and Proehl are directed to matching search queries and determining a threshold on the results to locate relevant results.

Regarding claim 3, the modification of Chowdhury, Bagga, and Proehl teaches claimed invention substantially as claimed, and Bagga further teaches 
selecting the first subset of the media assets matching the search query and not exceeding the threshold comprises: ranking the media assets matching the search query based on the user's profile (Bagga: [0081]; Accordingly, search results 708 for media providers that match the user's text search criteria are displayed higher than search results 710 for media assets that match the user's text search criteria. For example, if the user typed in “Fox,” then television stations that have “Fox” in their name may be displayed before video programs that have “Fox” in their name. In this way, the search system may assume that the user is more likely to be searching for the television station than the particular program. [0109]; If the total number of media asset lists does not exceed the threshold, then the method may proceed to step 818 to select which lists from the currently existing lists are to be displayed at a user device. [0117]; The score may be associated with the particular user device and the user account. In another embodiment, the score for each media asset may be associated with a plurality of user profiles if it is determined that a plurality of different users consume content at a given user device. Such a score may indicate that the media content score is based on the consumption history, browsing history, and preferences of a composite user viewership of a plurality of users); 

selecting the first subset based on the ranking of the media assets matching the search query (Bagga: [0112]-[0113]; In step 829, as shown in FIG. 8C, once redundant media asset lists have been removed, the computing device may receive a request to rank a plurality of different menus or media asset lists with respect to each other. Such a request may be automatically generated by the system upon determining that media assets have been selected for display at a user device. In order to personalize a page of recommended menus to the user as best as possible, media asset lists that are determined to be of the greatest user interest may be ranked higher and displayed before the remainder of the recommended media asset lists. For example, the computing device may determine which of the generated lists will be generated for display by checking user preferences for types of lists the user would like to view).  

Regarding claim 4, the modification of Chowdhury, Bagga, and Proehl teaches claimed invention substantially as claimed, and Proehl further teaches
generating for display, on the first user device, the first subset of the media assets comprises generating for display, on the first user device, the first subset of the media assets in the minimum font size (Proehl: Col 6, lines 50-56; Display 810 illustrates the initiation of the zoom in which an oversized version of the EPG is displayed, focusing in on the program title area of the EPG corresponding to the broadcast, with the broadcast displayed with the program title area. Display 815 illustrates the reduction in size of the EPG and corresponding reduction in size of the broadcast).  

	Regarding claim 5, the modification of Chowdhury, Bagga, and Proehl teaches claimed invention substantially as claimed, and Proehl further teaches 
receiving a display resolution associated with the first user device (Proehl: Col 6, lines 48-56; FIG. 8 are exemplary screen displays illustrating one embodiment of the Display 805 illustrates a full screen display of a broadcast. Display 810 illustrates the initiation of the zoom in which an oversized version of the EPG is displayed, focusing in on the program title area of the EPG corresponding to the broadcast, with the broadcast displayed with the program title area. Display 815 illustrates the reduction in size of the EPG and corresponding reduction in size of the broadcast

    PNG
    media_image3.png
    663
    905
    media_image3.png
    Greyscale
); 


determining the minimum font size based on the display resolution associated with the first user device (Proehl: Col 6, lines 48-56; FIG. 8 are exemplary screen displays illustrating one embodiment of the process of the present invention. Display 805 illustrates a full screen display of a broadcast. Display 810 illustrates the initiation of the zoom in which an oversized version of the EPG is displayed, focusing in on the program title area of the EPG corresponding to the broadcast, with the broadcast displayed with the program title area. Display 815 illustrates the reduction in size of the EPG and corresponding reduction in size of the broadcast

    PNG
    media_image3.png
    663
    905
    media_image3.png
    Greyscale

); 

storing, in the memory, the minimum font size suitable for display on the first user device (Proehl: Col 4, lines 32-44; The CPU 29 maintains a list of pointers, stored in static random access memory (SRAM) 36, to the channel information and program information stored in the SRAM 51. Thus, when a user wishes to display a form of the EPG on the screen or selects to switch between a broadcast or an EPG, the CPU 29, accessing pointers stored in the SRAM 36, communicates to the transport IC 34 to retrieve the data from the data buffer (SRAM) 51 identified by the pointers. The CPU then formulates the format and other digital data which forms the guide or list on the screen and forwards the data representative of the guide/list to the transport IC 34 which forwards the data to the DRAM 25 a of the MPEG video decoder 25 for subsequent output to the screen).  

	Regarding claim 6, the modification of Chowdhury, Bagga, and Proehl teaches claimed invention substantially as claimed, and Bagga further teaches
generating for display, on at least one of the first user device and the second user device, an indication that the number of the media assets matching the search query exceeds the threshold (Bagga: [0110]; In step 817, if the total number of currently existing media asset lists is determined to exceed the threshold number of lists to be maintained, the computing device may determine whether there exist any additional criteria for checking media asset lists similarity that have not been used for the removal of similar media asset lists).  

	Regarding claim 9, the modification of Chowdhury, Bagga, and Proehl teaches claimed invention substantially as claimed, and Bagga further teaches
based on determining that the number of the media assets matching the search query does not exceed the threshold, generating for display, on the first user device, the media assets matching the search query (Bagga: [0044]; Media assets may be determined to be a match with a certain attribute related to the predetermined search query if the media asset includes a tag or metadata identifier for that particular attribute. Media asset tags may be searched to find media assets matching all of the media attributes in the identified menu category. [0109]; If the total number of media asset lists does not exceed the threshold, then the method may proceed to step 818 to select which lists from the currently existing lists are to be displayed at a user device {See Bagga: [0095]; Such a request is typically initiated by the system or the application servers once enough new content becomes available to generate new personalized menus reflecting new and different combinations of new and preexisting media assets}).  

	Regarding claim 10, the modification of Chowdhury, Bagga, and Proehl teaches claimed invention substantially as claimed, and Bagga further teaches
receiving, at the first user device, a selection of a media asset from the first subset of the media assets (Bagga: [0050]; In some other embodiments, a user may manually select which media asset list of the cluster is selected for display at the personalized media interface 300 as the representative media asset list of each cluster of similar media asset lists. Alternatively or additionally, an administrator with access to remote servers, such as an application server 107, from which media menus may be downloaded to a user device may select which media asset lists are selected for display at personalized media interfaces of user devices in communication with the remote servers. [0068]; For example, the user may have a user account that is associated with multiple user devices on which the user consumes media content. The media schedule screens displayed on these different user devices may recommend different media content items. If it is determined that the user watches family oriented media content on the living room television, then the media schedule screen 500 associated with the living room television may have family friendly media items scheduled in the empty timeslots of different channels. However, if it is determined that the user watches adult content on the master bedroom television, then the media schedule screen 500 associated with the master bedroom television may have adult themed media items scheduled in the empty timeslots of different channels);

generating for display, on the first user device, the selected media asset (Bagga: [0050]; In some other embodiments, a user may manually select which media asset list of the cluster is selected for display at the personalized media interface 300 as the representative media asset list of each cluster of similar media asset lists. Alternatively or additionally, an administrator with access to remote servers, such as an application server 107, from which media menus may be downloaded to a user device may select which media asset lists are selected for display at personalized media interfaces of user devices in communication with the remote servers. [0068]; If it is determined that the user watches family oriented media content on the living room television, then the media schedule screen 500 associated with the living room television may have family friendly media items scheduled in the empty timeslots of different channels. However, if it is determined that the user watches adult content on the master bedroom television, then the media schedule screen 500 associated with the master bedroom television may have adult themed media items scheduled in the empty timeslots of different channels).  

	Regarding claim 11, the modification of Chowdhury, Bagga, and Proehl teaches claimed invention substantially as claimed, and Bagga further teaches
receiving, at the second user device, a selection of a media asset from the second subset of the media assets (Bagga: [0050]; In some other embodiments, a user may manually select which media asset list of the cluster is selected for display at the personalized media interface 300 as the representative media asset list of each cluster of similar media asset lists. Alternatively or additionally, an administrator with access to remote servers, such as an application server 107, from which media menus may be downloaded to a user device may select which media asset lists are selected for display at personalized media interfaces of user devices in communication with the remote servers. [0068]; For example, the user may have a user account that is associated with multiple user devices on which the user consumes media content. The media schedule screens displayed on these different user devices may recommend different media content items. If it is determined that the user watches family oriented media content on the living room television, then the media schedule screen 500 associated with the living room television may have family friendly media items scheduled in the empty timeslots of different channels. However, if it is determined that the user watches adult content on the master bedroom television, then the media schedule screen 500 associated with the master bedroom television may have adult themed media items scheduled in the empty timeslots of different channels); 

generating for display, on the first user device, the selected media asset (Bagga: [0050]; In some other embodiments, a user may manually select which media asset list of the cluster is selected for display at the personalized media interface 300 as the representative media asset list of each cluster of similar media asset lists. Alternatively or additionally, an administrator with access to remote servers, such as an application server 107, from which media menus may be downloaded to a user device may select which media asset lists are selected for display at personalized media interfaces of user devices in communication with the remote servers. [0068]; If it is determined that the user watches family oriented media content on the living room television, then the media schedule screen 500 associated with the living room television may have family friendly media items scheduled in the empty timeslots of different channels. However, if it is determined that the user watches adult content on the master bedroom television, then the media schedule screen 500 associated with the master bedroom television may have adult themed media items scheduled in the empty timeslots of different channels).  

Claims 12-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Application Publication 2011/0270818 issued to Chowdhury et al. (hereinafter as "Chowdhury") in view of U.S Patent Application Publication 2016/0142783 issued to Bagga et al. (hereinafter as “Bagga”) in view of U.S Patent Application Publication 2011/0313775 issued to Laligand et al. (hereinafter as “Laligand”) in further view of  U.S Patent 6,577,350 issued to Proehl et al. (hereinafter as “Proehl”).

Regarding claim 12, Chowdhury teaches a system for determining one or more user devices suitable for displaying media assets matching a search query, comprising (Chowdhury: [0034]; Client systems 105 are manipulated by users to provide a query to a search interface 110 through with a search for particular Internet resources is performed. [0064]; The ontology engine does so by matching the received query against the queries associated with the categories included in the ontology): 

a first user device (Chowdhury: [0034]; Client systems 105 are manipulated by users to provide a query to a search interface 110 through with a search for particular Internet resources is performed);

 	a second user device (Chowdhury: [0034]; Client systems 105 are manipulated by users to provide a query to a search interface 110 through with a search for particular Internet resources is performed); 

a memory (Chowdhury: [0158]; Generally, a processor will receive instructions and data from a read-only memory and/or a random access memory);

 control circuitry configured to (Chowdhury: [0158]; Generally, a processor will receive instructions and data from a read-only memory and/or a random access memory): 

receive, at the first user device, a search query from a user (Chowdhury: [0035]-[0036]; The client system 105 includes one or more communications programs that may be used by the user to submit search queries for the particular Internet resources to the search interface 110. The search interface 110 receives queries specified by the user from the client system 105. The search interface 110 may modify the queries and may submit the queries to particular ones of the search engines 115 a-115 n in order to retrieve search results for the received queries that represent search results desired by the user {See Chowdhury: [0116]; The search tool user interface 1300 also includes category identifiers 1320 a-1320 c that identify query categories with which the entered query is associated});

transmit the search query to a database (Chowdhury: [0038]; The search engines 115 a-115 n identify Internet resources that match a query that has been received from the search interface 110. The search engines 115 a-115 n may identify the matching Internet resources using one or more databases that include indexes of Internet resources. The indexes may include keywords or descriptions of Internet resources that are matched against the received query);

receive, from the database, search result information regarding media assets matching the search query (Chowdhury: [0038]; The search engines 115 a-115 n identify Internet resources that match a query that has been received from the search interface 110. The search engines 115 a-115 n may identify the matching Internet resources using one or more databases that include indexes of Internet resources. The indexes may include keywords or descriptions of Internet resources that are matched against the received query), wherein 

the search result information includes entries for the media assets matching the search query (Chowdhury: [0038]; The search engines 115 a-115 n identify Internet resources that match a query that has been received from the search interface 110. The search engines 115 a-115 n may identify the matching Internet resources using one or more databases that include indexes of Internet resources. The keywords or descriptions of Internet resources that are matched against the received query. [0080]-[0081]; More particularly, the musicians category was selected with the category identifier 710 a, so the query was reformatted into “The Eagles,” which is the canonical form of the query for the musicians category. In addition, the query may be supplemented with one or more keywords associated with the musicians category in the ontology 125. Such reformatting and supplementing may be indicated in the text field 605. [0081]; Therefore, the search results 805 a-805 e all relate to musicians named “The Eagles.”); 

determine a number of the media assets matching the search query based on the entries included in the search result information (Chowdhury: [0080]-[0081]; More particularly, the musicians category was selected with the category identifier 710 a, so the query was reformatted into “The Eagles,” which is the canonical form of the query for the musicians category. In addition, the query may be supplemented with one or more keywords associated with the musicians category in the ontology 125. Such reformatting and supplementing may be indicated in the text field 605. [0081]; Therefore, the search results 805 a-805 e all relate to musicians named “The Eagles.” {See Chowdhury: [0089]; The keywords represent words or phrases found in a high percentage of search results for queries associated with the selected category. [0116]; The search tool user interface 1300 also includes category identifiers 1320 a-1320 c that identify query categories with which the entered query is associated}); 

	Chowdhury does not explicitly teach determine whether the number of the media assets matching the search query exceeds the threshold; based on determining that the number of the media assets matching the search query exceeds the threshold: 5Application No. 16/462,819Docket No.: 003597-1582-301 Reply dated August 3, 2021Reply to Office Action dated November 3, 2021select a first subset of the media assets matching the search query and not exceeding the threshold; select a second subset of the media assets matching the search query and not included in the first subset, wherein the second subset of the media assets are not the same media assets as the media assets selected in 
select the second user device in a network associated with the user; 

	Bagga teaches determine whether the number of the media assets matching the search query exceeds the threshold (Bagga: [0107]; Another criterion for media asset list similarity may be if at least two media asset lists contain more than a threshold number of media assets with similar media tags shared in common between the two of them. For example, the computing device may compare each list with all other lists to find the media asset lists whose listed programs have the same media tags. [0109]-[0110]; If the total number of media asset lists does not exceed the threshold, then the method may proceed to step 818 to select which lists from the currently existing lists are to be displayed at a user device. In step 817, if the total number of currently existing media asset lists is determined to exceed the threshold number of lists to be maintained, the computing device may determine whether there checking media asset lists similarity that have not been used for the removal of similar media asset lists);

 	based on determining that the number of the media assets matching the search query exceeds the threshold: 5Application No. 16/462,819Docket No.: 003597-1582-301 Reply dated August 3, 2021Reply to Office Action dated November 3, 2021select a first subset of the media assets matching the search query and not exceeding the threshold (Bagga: [0107]; Another criterion for media asset list similarity may be if at least two media asset lists contain more than a threshold number of media assets with similar media tags shared in common between the two of them. For example, the computing device may compare each list with all other lists to find the media asset lists whose listed programs have the same media tags. [0109]-[0110]; If the total number of media asset lists does not exceed the threshold, then the method may proceed to step 818 to select which lists from the currently existing lists are to be displayed at a user device. In step 817, if the total number of currently existing media asset lists is determined to exceed the threshold number of lists to be maintained, the computing device may determine whether there exist any additional criteria for checking media asset lists similarity that have not been used for the removal of similar media asset lists); 

select a second subset of the media assets matching the search query and not included in the first subset, wherein the second subset of the media assets are not the same media assets as the media assets selected in Media content matching the attributes identified by the predetermined search queries may be further filtered based on media consumption history at a user device to populate media asset lists with media assets determined to be of interest to the viewers of the device on which the personalized media interface is displayed. Media assets may be assigned a score based on the users' media browsing and/or consumption history (i.e., same genre, tone, actor, rating etc.).  For example, user consumption of media assets may be monitored to determine the type of media content that the user has a preference for at a given device. [0087]; The search results may be selected and sorted according to a variety of factors in addition to the degree of match with the user input search query. Search results for new episodes, first run media assets, and other media content that the user has never before viewed may be displayed above search results in search result area 706 for reruns and media content previously viewed by the user. [0109]; If the total number of media asset lists does not exceed the threshold, then the method may proceed to step 818 to select which lists from the currently existing lists are to be displayed at a user device.  
    PNG
    media_image2.png
    490
    673
    media_image2.png
    Greyscale

{Examiner interprets the media assets based on the program listing where there are two categories in which are distinct in which allows the user to select the other subset in which the media asset matches the search query});

generate for display, on the first user device, the first subset of the media assets (Bagga: [0050]; In some other embodiments, a user may manually select which media asset list of the cluster is selected for display at the personalized media interface 300 as the representative media asset list of each cluster of similar media asset lists. Alternatively or additionally, an administrator with access to remote servers, such as an application server 107, from which media menus may be downloaded to a user device may select which media asset lists are selected for display at personalized media interfaces of user devices in communication with the remote servers. [0068]; If it is determined that the user watches family oriented media content on the living room television, then the media schedule screen 500 associated with the living room television may have family friendly media items scheduled in the empty timeslots of different channels. However, if it is determined that the user watches adult content on the master bedroom television, then the media schedule screen 500 associated with the master bedroom television may have adult themed media items scheduled in the empty timeslots of different channels); 

identify the network associated with the user and including the first user device (Bagga: [0042]; Upon monitoring the media preferences and media consumption history of users(s) at a media device, menus or media asset lists having menu categories that correspond to search queries that the user(s) are most likely to input into the media interface of that given device may be identified for display at the media device. The menu categories that are identified by predicting user search queries may be device specific. [0054]; Different personalized menus for the same user account may also be displayed on different devices. For example, the set top box for the living room television logged in with the father's account may display family based programming menus whereas a personal tablet device logged in with the same father's account may display menus personalized for the father geared towards more adult themed content {See also [0023], “Each user profile may separately track user consumption history and maintain a separate set of media preferences for each display device, even for the same user account. For example, the system may maintain separate user consumption history and preferences for a parent's tablet device than his bedroom television, and accordingly recommend different media content to each of these devices”); 

select the second user device in a network associated with the user (Bagga: [0042]; Upon monitoring the media preferences and media consumption history of users(s) at a media device, menus or media asset lists having menu categories that correspond to search queries that the user(s) are most likely to input into the media interface of that given device may be identified for display at the media device. The menu categories that are identified by predicting user search queries may be device specific. [0054]; Different personalized menus for the same user account may also be displayed on different devices. For example, the set top box for the living room television logged in with the father's account may display family based programming menus whereas a personal tablet device logged in with the same father's account may display menus personalized for the father geared towards more adult themed content {See also [0023], “Each user profile may separately track user consumption history and });

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Chowdhury (teaches receiving a search query from a user and searching for media assets matching the search query and determining whether a number of the media assets matching the search query exceeds a threshold) with the teachings of Bagga (teaches determining that the number of the media assets matching the search query exceeds the threshold by selecting a first subset of the media assets matching the search query and not exceeding the threshold and selecting a second subset of the media assets matching the search query and not included in the first subset to generating for display on the device respectfully). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in selecting media assets according to the user’s interest based on the user’s consumption score associated for each media asset in such provides customized menus to be precise and tailored to the user themselves (See Bagga: [0057]). In addition, the references (Chowdhury and Bagga) teach features that are directed to analogous art and they are directed to the same field of endeavor as Chowdhury and Bagga are directed to matching search queries and determining a threshold on the results to locate relevant results.

Although, Bagga teaches generating for display, on the first user device, the first subset of the media assets (See Bagga [0093]; Media consumption histories of users may be used to calculate how popular a media asset and a type of media asset is with a particular of user, a subset of users, and all users, as media consumption scores. Such media consumption scores may be associated with a user profile and with their respective media assets. [0095]; Such a request is typically initiated by the system or the application servers once enough new content becomes available to generate new personalized menus reflecting new and different combinations of new and preexisting media assets). The modification of Chowdhury and Bagga does not explicitly teach generating for display, on a second user device, the second subset of the media assets, wherein the media assets displayed on the second user device are not the same media assets as the media assets displayed on the first user device.

	However, Laligand teaches generate for display, on the second user device, the second subset of the media assets, wherein the media assets displayed on the second user device are not the same media assets as the media assets displayed on the first user device (Laligand: [0048]-[0050]; The search engine 204 may access information in a search index 218 to provide one or more search results in response to any submitted search query. The responses to queries made by the search engine 214 may be based on information that is stored in a search index 218, which may contain a variety of types of information, but may have media-related information set out from the other information so that media-directed search results may be returned by the system. Alternatively, in the example where the text is submitted to the search engine by the television 206, the television may receive the results from the search engine 214, and then may pass all or some of the results to the smartphone 208. [0087]-[0088]; At box 436, the display and status of the first computer is updated. Thus, for example, it may be determined that the user does not want to have a search box or voice search functionality continue to be displayed to them after they've receive search results. Rather, the display of the first computer and its status may be changed to a different mode that has been determined to be suited for interaction with whatever information has been provided to the second computer. Such re-directed delivery of the results may provide a variety of benefits, such as allowing a user to direct information to a device that is best able to handle, display, or manipulate the results. Also, the user may be able to split duties among multiple devices, so that the user can enter queries on one device and then review results on another device. [0099]; The television then processes the results (box 492) in various manners. In one example, where the data returned from the search engine includes search results, the television may pass information about the results to the mobile device (box 493), and the device may display a portion of that information as a list of the search results (box 494). The television may also display the search results, in the same form as on the mobile device or in a different form (box 495), which may be a “richer” form that is more attuned to a larger display, such as by providing larger images, additional text, or animations (e.g., similar to the video clips that are often looped on the main screens for DVDs)).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Chowdhury (teaches receiving a search , wherein the media assets displayed on the second user device are not the same media assets as the media assets displayed on the first user device). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in transferring data to another device to provide better suitability to view data to improve the performance in reviewing data (See Laligand: [0088]). In addition, the references (Chowdhury, Bagga, and Laligand) teach features that are directed to analogous art and they are directed to the same field of endeavor as Chowdhury, Bagga, and Laligand are directed to matching search queries and determining a threshold on the results to retrieve relevant results.

	The modification of Chowdhury, Bagga, and Laligand teaches claimed invention substantially as claimed, however the modification of Chowdhury, Bagga, and Laligand does not explicitly teach retrieve, from the memory, a minimum font size suitable for display on the first user device; determine, based on the minimum font size, a threshold relating to a suitable number of media assets for display on the first user device;

	However Proehl teaches retrieve, from the memory, a minimum font size suitable for display on the first user device (Proehl: Col 4, lines 32-44; The CPU 29 maintains a list of pointers, stored in static random access memory (SRAM) 36, to the channel information and program information stored in the SRAM 51. Thus, when a user wishes to display a form of the EPG on the screen or selects to switch between a broadcast or an EPG, the CPU 29, accessing pointers stored in the SRAM 36, communicates to the transport IC 34 to retrieve the data from the data buffer (SRAM) 51 identified by the pointers. The CPU then formulates the format and other digital data which forms the guide or list on the screen and forwards the data representative of the guide/list to the transport IC 34 which forwards the data to the DRAM 25 a of the MPEG video decoder 25 for subsequent output to the screen); 

determine, based on the minimum font size, a threshold relating to a suitable number of media assets for display on the first user device (Proehl: Col 6, lines 48-56; FIG. 8 are exemplary screen displays illustrating one embodiment of the process of the present invention. Display 805 illustrates a full screen display of a broadcast. Display 810 illustrates the initiation of the zoom in which an oversized version of the EPG is displayed, focusing in on the program title area of the EPG corresponding to the broadcast, with the broadcast displayed with the program title Display 815 illustrates the reduction in size of the EPG and corresponding reduction in size of the broadcast

    PNG
    media_image3.png
    663
    905
    media_image3.png
    Greyscale

);

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Chowdhury (teaches receiving a search query from a user and searching for media assets matching the search query and determining whether a number of the media assets matching the search query exceeds a threshold) with the teachings of Bagga (teaches determining that the number of the media assets matching the search query exceeds the threshold by selecting a first subset of the media assets matching the search query and not exceeding the threshold and selecting a second subset of the media assets matching the search query and not included in the first subset to generating for display on the device respectfully) to include the teachings of Laligand (teaches generating for display, on a second user device, the second subset of the media assets, wherein the media assets displayed on the second user device are not the same media assets as the media assets displayed on the first 

	Regarding claim 13, the modification of Chowdhury, Bagga, Laligand, and Proehl teaches claimed invention substantially as claimed, and Bagga further teaches the control circuitry configured to select the first subset of the media assets matching the search query and not exceeding the threshold comprises control circuitry configured to: rank the media assets matching the search query based on the user's profile (Bagga: [0081]; Accordingly, search results 708 for media providers that match the user's text search criteria are displayed higher than search results 710 for media assets that match the user's text search criteria. For example, if the user typed in “Fox,” then television stations that have “Fox” in their name may be displayed before video programs that have “Fox” in their name. In this way, the search system may assume that the user is more likely to be searching for the television station  [0109]; If the total number of media asset lists does not exceed the threshold, then the method may proceed to step 818 to select which lists from the currently existing lists are to be displayed at a user device. [0117]; The score may be associated with the particular user device and the user account. In another embodiment, the score for each media asset may be associated with a plurality of user profiles if it is determined that a plurality of different users consume content at a given user device. Such a score may indicate that the media content score is based on the consumption history, browsing history, and preferences of a composite user viewership of a plurality of users);

 	select the first subset based on the ranking of the media assets matching the search query (Bagga: [0112]-[0113]; In step 829, as shown in FIG. 8C, once redundant media asset lists have been removed, the computing device may receive a request to rank a plurality of different menus or media asset lists with respect to each other. Such a request may be automatically generated by the system upon determining that media assets have been selected for display at a user device. In order to personalize a page of recommended menus to the user as best as possible, media asset lists that are determined to be of the greatest user interest may be ranked higher and displayed before the remainder of the recommended media asset lists. For example, the computing device may determine which of the generated lists will be generated for display by checking user preferences for types of lists the user would like to view).  

	Regarding claim 14, the modification of Chowdhury, Bagga, Laligand, and Proehl teaches claimed invention substantially as claimed, and Proehl further teaches the control circuitry configured to generate for display, on the first user device, the first subset of the media assets comprises control circuitry configured to generate for display, on the first user device, the first subset of the media assets in the minimum font size (Proehl: Col 6, lines 48-56; Display 810 illustrates the initiation of the zoom in which an oversized version of the EPG is displayed, focusing in on the program title area of the EPG corresponding to the broadcast, with the broadcast displayed with the program title area. Display 815 illustrates the reduction in size of the EPG and corresponding reduction in size of the broadcast

    PNG
    media_image3.png
    663
    905
    media_image3.png
    Greyscale
).  

	Regarding claim 15, the modification of Chowdhury, Bagga, Laligand, and Proehl teaches claimed invention substantially as claimed, and Proehl further teaches the control circuitry is further configured to: receive a display resolution associated with the first user device (Proehl: Col 6, lines 48-56; Display 810 illustrates the initiation of the zoom in which an oversized version of the EPG is displayed, focusing in on the program title area of the EPG corresponding to the broadcast, with the broadcast displayed with the program title area. Display 815 illustrates the reduction in size of the EPG and corresponding reduction in size of the broadcast

    PNG
    media_image3.png
    663
    905
    media_image3.png
    Greyscale
); 6Application No. 16/462,819Docket No.: 003597-1582-301 Reply dated August 3, 2021 Reply to Office Action dated November 3, 2021 

determine the minimum font size based on the display resolution associated with the first user device (Proehl: Col 6, lines 48-56; Display 810 illustrates the initiation of the zoom in which an oversized version of the EPG is displayed, focusing in on the program title area of the EPG corresponding to the broadcast, with the broadcast displayed with the program title area. Display 815 illustrates the reduction in size of the EPG and corresponding reduction in size of the broadcast

    PNG
    media_image3.png
    663
    905
    media_image3.png
    Greyscale
); 

store, in the memory, the minimum font size suitable for display on the first user device (Proehl: Col 4, lines 32-44; The CPU 29 maintains a list of pointers, stored in static random access memory (SRAM) 36, to the channel information and program information stored in the SRAM 51. Thus, when a user wishes to display a form of the EPG on the screen or selects to switch between a broadcast or an EPG, the CPU 29, accessing pointers stored in the SRAM 36, communicates to the transport IC 34 to retrieve the data from the data buffer (SRAM) 51 identified by the pointers. The CPU then formulates the format and other digital data which forms the guide or list on the screen and forwards the data representative of the guide/list to the transport IC 34 which forwards the data to the DRAM 25 a of the MPEG video decoder 25 for subsequent output to the screen).  

	Regarding claim 16, the modification of Chowdhury, Bagga, Laligand, and Proehl teaches claimed invention substantially as claimed, and Bagga further teaches the control circuitry is further configured to: generate for display, on at least one of the first user device and the second user device, an indication that the number of the media assets matching the search query exceeds the threshold (Bagga: [0110]; In step 817, if the total number of currently existing media asset lists is determined to exceed the threshold number of lists to be maintained, the computing device may determine whether there exist any additional criteria for checking media asset lists similarity that have not been used for the removal of similar media asset lists).  

	Regarding claim 19, the modification of Chowdhury, Bagga, Laligand, and Proehl teaches claimed invention substantially as claimed, and Bagga further teaches the control circuitry is further configured to: based on determining that the number of the media assets matching the search query does not exceed the threshold, generate for display, on the first user device, the media assets matching the search query (Bagga: [0044]; Media assets may be determined to be a match with a certain attribute related to the predetermined search query if the media asset includes a tag or metadata identifier for that particular attribute. Media asset tags may be searched to find media assets matching all of the media attributes in the identified menu category. [0109]; If the total number of media asset lists does not exceed the threshold, then the method may proceed to step 818 to select which lists from the currently existing lists are to be displayed at a user device {See Bagga: [0095]; Such a request is typically initiated by the system or the application servers to generate new personalized menus reflecting new and different combinations of new and preexisting media assets}).  

	Regarding claim 20, the modification of Chowdhury, Bagga, Laligand, and Proehl teaches claimed invention substantially as claimed, and Bagga further teaches the control circuitry is further configured to: receive, at the first user device, a selection of a media asset from the first subset of the media assets (Bagga: [0050]; In some other embodiments, a user may manually select which media asset list of the cluster is selected for display at the personalized media interface 300 as the representative media asset list of each cluster of similar media asset lists. Alternatively or additionally, an administrator with access to remote servers, such as an application server 107, from which media menus may be downloaded to a user device may select which media asset lists are selected for display at personalized media interfaces of user devices in communication with the remote servers. [0068]; For example, the user may have a user account that is associated with multiple user devices on which the user consumes media content. The media schedule screens displayed on these different user devices may recommend different media content items. If it is determined that the user watches family oriented media content on the living room television, then the media schedule screen 500 associated with the living room television may have family friendly media items scheduled in the empty timeslots of different channels. However, if it is determined that the user watches adult content on the master bedroom television, then the media schedule screen 500 associated with the master bedroom television may have adult themed media items scheduled in the empty timeslots of different channels); 7Application No. 16/462,819Docket No.: 003597-1582-301 

Reply dated August 3, 2021 	Reply to Office Action dated November 3, 2021generate for display, on the first user device, the selected media asset (Bagga: [0050]; In some other embodiments, a user may manually select which media asset list of the cluster is selected for display at the personalized media interface 300 as the representative media asset list of each cluster of similar media asset lists. Alternatively or additionally, an administrator with access to remote servers, such as an application server 107, from which media menus may be downloaded to a user device may select which media asset lists are selected for display at personalized media interfaces of user devices in communication with the remote servers. [0068]; If it is determined that the user watches family oriented media content on the living room television, then the media schedule screen 500 associated with the living room television may have family friendly media items scheduled in the empty timeslots of different channels. However, if it is determined that the user watches adult content on the master bedroom television, then the media schedule screen 500 associated with the master bedroom television may have adult themed media items scheduled in the empty timeslots of different channels).  

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Application Publication 2011/0270818 issued to Chowdhury et al. (hereinafter as "Chowdhury") in view of U.S Patent Application Publication 2016/0142783 issued to Bagga et al. (hereinafter as “Bagga”) in view of U.S Patent 6,577,350 issued to Proehl et al. (hereinafter as “Proehl”) in further view of U.S Patent Application Publication 2010/0131983 issued to Shannon et al. (hereinafter as “Shannon”).

Regarding claim 7, the modification of Chowdhury, Bagga, and Proehl teaches claimed invention substantially as claimed, however the modification of Chowdhury, Bagga, and Proehl does not explicitly teach receiving, at the at least one of the first user device and the second user device, a user selection of the indication, wherein the second subset of the media assets is generated for display on the second user device based on receiving the user selection of the indication.  

Shannon teaches receiving, at the at least one of the first user device and the second user device, a user selection of the indication, wherein the second subset of the media assets is generated for display on the second user device based on receiving the user selection of the indication (Shannon: [0026]; The media guidance applications may be provided as on-line applications (i.e., provided on a web-site), or as stand-alone applications or clients on hand-held computers, PDAs, mobile telephones, or other mobile devices. The various devices and platforms that may implement media guidance applications are described in more detail below. [0032]; A display combining listings for content from different types of media sources is sometimes referred to as a “mixed-media” display. The various permutations of the types of listings that may be displayed that are different than display 100 may be based on user selection or guidance application definition (e.g., a display of only recorded and broadcast listings, only on-demand and broadcast listings, etc.). As illustrated, listings 114, 116, and 118 are shown as spanning the entire time block displayed in grid 102 to indicate that selection of these listings may provide access to a display dedicated to on-demand listings, recorded listings, or Internet listings, respectively).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Chowdhury (teaches receiving a search query from a user and searching for media assets matching the search query and determining whether a number of the media assets matching the search query exceeds a threshold) with the teachings of Bagga (teaches determining that the number of the media assets matching the search query exceeds the threshold by selecting a first subset of the media assets matching the search query and not exceeding the threshold and selecting a second subset of the media assets matching the search query and not included in the first subset to generating for display on the device respectfully) with the teachings of Proehl (teaches retrieving, from memory, a minimum font size suitable for display on the first user device; determining, based on the minimum font size, a threshold relating to a suitable number of media assets for display on the first user device) with the further teachings of Shannon (teaches a user selection of the indication, wherein the second subset of the media assets is generated for display on the second user device based on receiving the user selection of the indication). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in displaying to the users a desirable experience for the various 

	Regarding claim 8, the modification of Chowdhury, Bagga, and Proehl teaches claimed invention substantially as claimed, however the modification of Chowdhury, Bagga, and Proehl does not explicitly teach the second subset of the media assets is automatically generated for display on the second user device subsequent to the indication being generated for display on the at least one of the first user device and the second user device.

	Shannon teaches the second subset of the media assets is automatically generated for display on the second user device subsequent to the indication being generated for display on the at least one of the first user device and the second user device (Shannon: [0041]; After the selection of modules for a particular tab in a dashboard application display, media content listings within respective modules may be automatically configured by the dashboard application or manually customized by the user. Listings may also be manually added to or deleted from the modules by the user. [0043]; In one embodiment, the media content listings may be personalized based on one or more learned user household viewing habits from, for example, a user profile. User profile information may be provided by a user, automatically compiled, or obtained from related applications {See Shannon: [0026]; The media guidance applications may be provided as on-line applications (i.e., provided on a web-site), or as stand-alone applications or clients on hand-held computers, PDAs, mobile telephones, or other mobile devices. The various devices and platforms that may implement media guidance applications are described in more detail below}).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Chowdhury (teaches receiving a search query from a user and searching for media assets matching the search query and determining whether a number of the media assets matching the search query exceeds a threshold) with the teachings of Bagga (teaches determining that the number of the media assets matching the search query exceeds the threshold by selecting a first subset of the media assets matching the search query and not exceeding the threshold and selecting a second subset of the media assets matching the search query and not included in the first subset to generating for display on the device respectfully) with the teachings of Proehl (teaches retrieving, from memory, a minimum font size suitable for display on the first user device; determining, based on the minimum font size, a threshold relating to a suitable number of media assets for display on the first user device) with the further teachings of Shannon (teaches a user selection of the indication, wherein the second subset of the media assets is generated for display on the second user device based on receiving the user selection of the indication). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in displaying to the users a desirable experience for the various .

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Application Publication 2011/0270818 issued to Chowdhury et al. (hereinafter as "Chowdhury") in view of U.S Patent Application Publication 2016/0142783 issued to Bagga et al. (hereinafter as “Bagga”) in view of U.S Patent Application Publication 2011/0313775 issued to Laligand et al. (hereinafter as “Laligand”) in view of U.S Patent 6,577,350 issued to Proehl et al. (hereinafter as “Proehl”) in further view of U.S Patent Application Publication 2010/0131983 issued to Shannon et al. (hereinafter as “Shannon”).

Regarding claim 17, the modification of Chowdhury, Bagga, Laligand, and Proehl teaches claimed invention substantially as claimed, however the modification of Chowdhury, Bagga, Laligand, and Proehl does not explicitly teach the control circuitry is further configured to: receive, at the at least one of the first user device and the second user device, a user selection of the indication, wherein the second subset of the media assets is generated for display on the second user device based on receiving the user selection of the indication.  
	Shannon teaches the control circuitry is further configured to: receive, at the at least one of the first user device and the second user device, a user selection of the indication, wherein the second subset of the media assets is generated for display on the second user device based on receiving the user selection of the indication (Shannon: [0026]; The media guidance applications may be provided as on-line applications (i.e., provided on a web-site), or as stand-alone applications or clients on hand-held computers, PDAs, mobile telephones, or other mobile devices. The various devices and platforms that may implement media guidance applications are described in more detail below. [0032]; A display combining listings for content from different types of media sources is sometimes referred to as a “mixed-media” display. The various permutations of the types of listings that may be displayed that are different than display 100 may be based on user selection or guidance application definition (e.g., a display of only recorded and broadcast listings, only on-demand and broadcast listings, etc.). As illustrated, listings 114, 116, and 118 are shown as spanning the entire time block displayed in grid 102 to indicate that selection of these listings may provide access to a display dedicated to on-demand listings, recorded listings, or Internet listings, respectively).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Chowdhury (teaches receiving a search query from a user and searching for media assets matching the search query and determining whether a number of the media assets matching the search query exceeds a threshold) with the teachings of Bagga (teaches determining that the number of the 

	Regarding claim 18, the modification of Chowdhury, Bagga, Laligand, and Proehl teaches claimed invention substantially as claimed, however the modification of Chowdhury, Bagga, Laligand, and Proehl does not explicitly teach the second subset of the media assets is automatically generated for display on the second user device subsequent to the indication being generated for display on the at least one of the first user device and the second user device.

	Shannon teaches the second subset of the media assets is automatically generated for display on the second user device subsequent to the indication being generated for display on the at least one of the first user device and the second user device (Shannon: [0041]; After the selection of modules for a particular tab in a dashboard application display, media content listings within respective modules may be automatically configured by the dashboard application or manually customized by the user. Listings may also be manually added to or deleted from the modules by the user. [0043]; In one embodiment, the media content listings may be personalized based on one or more learned user household viewing habits from, for example, a user profile. User profile information may be provided by a user, automatically compiled, or obtained from related applications {See Shannon: [0026]; The media guidance applications may be provided as on-line applications (i.e., provided on a web-site), or as stand-alone applications or clients on hand-held computers, PDAs, mobile telephones, or other mobile devices. The various devices and platforms that may implement media guidance applications are described in more detail below}).  

 (teaches receiving a search query from a user and searching for media assets matching the search query and determining whether a number of the media assets matching the search query exceeds a threshold) with the teachings of Bagga (teaches determining that the number of the media assets matching the search query exceeds the threshold by selecting a first subset of the media assets matching the search query and not exceeding the threshold and selecting a second subset of the media assets matching the search query and not included in the first subset to generating for display on the device respectfully) to include the teachings of Laligand (teaches generating for display, on a second user device, the second subset of the media assets, wherein the media assets displayed on the second user device are not the same media assets as the media assets displayed on the first user device) with the teachings of Proehl (teaches retrieving, from memory, a minimum font size suitable for display on the first user device; determining, based on the minimum font size, a threshold relating to a suitable number of media assets for display on the first user device) with the further teachings of Shannon (teaches a user selection of the indication, wherein the second subset of the media assets is generated for display on the second user device based on receiving the user selection of the indication). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in displaying to the users a desirable experience for the various guidance information for the different user equipment devices (See Shannon [0076]). In addition, the references (Chowdhury, Bagga, Laligand, Proehl, and Shannon) teach features that are directed to analogous art and they are directed to the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S Patent Application Publication 2011/0099157 issued to LeBeau et al. (hereinafter as “LeBeau”) teaches a computer implemented method for information for sharing computer includes receiving at a computer system that searches results and reformats the results to be displayed at a second computer which has a different format result.
U.S Patent Application Publication 2010/0325655 issued to Milton Diaz Perez (hereinafter as “Perez”) teaches items of video content offered for viewing on a video-on-demand (VOD) platform of a digital TV service provider are each assigned a respective title and hierarchical address based on the users preference. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW N HO whose telephone number is (571)270-0590. The examiner can normally be reached M-F 10:30 -7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 
2/4/2022
/ANDREW N HO/Examiner
Art Unit 2162      


/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162